 Case 1:20-cv-00821-KAM Document 3 Filed 06/23/20 Page 1 of 4 PageID #: 69



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
DANIEL ORIAKHI,

                            Petitioner,
                                                    ORDER

                v.                                  20-CV-821 (KAM)


DEPARTMENT OF HOMELAND SECURITY,

                         Respondent.
--------------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

           On February 14, 2020, petitioner Daniel Oriakhi

commenced this action, pro se, by submitting a habeas petition

pursuant to 28 U.S.C. § 2241, requesting that this court

intervene in his efforts to adjust his immigration status to

Lawful Permanent Resident.      Petitioner paid the requisite filing

fee to commence this action.      The petition is hereby dismissed

because this court lacks jurisdiction to consider petitioner’s

request.

                               Background

           The following facts are taken from the petition and

assumed to be true for purposes of this Order.         Petitioner is

presently in removal proceedings.       (ECF No. 1, “Pet.” at 1.)       On

April 8, 2019, petitioner filed an I-485 application with the

United Stated Citizenship and Immigration Services (“USCIS”),

seeking to adjust his legal status to Lawful Permanent Resident.
 Case 1:20-cv-00821-KAM Document 3 Filed 06/23/20 Page 2 of 4 PageID #: 70



(Id. at 2.)   By Notice of Decision letter dated January 13,

2020, USCIS denied his application on the ground that, in 2012,

an immigration judge had entered a Final Removal Order against

petitioner.   (Id. at 3; Ex. 1, Appendix IV (ECF No. 1 at 27).)

Petitioner subsequently filed motions to Re-open/Terminate

Removal Proceedings based on an approved I-130 application from

1990. (Pet. at 3.)    He received letters dated February 4, 2020

and February 11, 2020 from the United States Department of

Justice, Executive Office for Immigration Review, rejecting his

applications for filing on the grounds of “Case not Pending.”

(Pet. at 4; Ex. 2 (ECF No. 1 at 60-62).)

          Plaintiff now seeks this court’s “intervention”

pursuant to 28 U.S.C. § 2241 to “ensure a proper and lawful

considerate disposition in light of [his] grievous medical

situation.”   (Pet. at 6.)    Petitioner asserts that “no reason

was given why [his] motion to re-open was not presented before

the Immigration Judge and why it was rejected: Other then [sic]

my case is not pending.”     (Id. at 5.)     He specifically requests

that this court “grant this Habeas Corpus under 28 U.S.C.

Section 2241 – directing that [his] adjustment status to Lawful

Permanent Resident [be] hereby granted.”        (Id. at 6.)

                               Discussion

          The federal district courts’ jurisdiction over

immigration matters is limited by the REAL ID Act of 2005,


                                    2
 Case 1:20-cv-00821-KAM Document 3 Filed 06/23/20 Page 3 of 4 PageID #: 71



codified at 8 U.S.C. § 1252(a)(5), which provides that “a

petition for review filed with an appropriate court of appeals .

. . shall be the sole and exclusive means for judicial review of

an order of removal[.]”     This limitation on judicial review

applies to habeas corpus review pursuant to 28 U.S.C. § 2241.

See id.   Under 8 U.S.C. § 1252(b)(2), a petitioner must file his

petition for review “with the court of appeals for the judicial

circuit in which the immigration judge completed the

proceedings.”   8 U.S.C. § 1252(b)(2).

           Even where a petitioner does not directly challenge an

order of removal, the district courts cannot review those claims

if the action is “inextricably linked to” a removal order.            See

Delgado v. Quarantillo, 643 F.3d 52, 55 (2d Cir. 2011) (district

court did not have subject matter jurisdiction over mandamus

action to compel USCIS to consider petitioner’s I-212

application because it indirectly challenged her removal order);

Singh v. USCIS, No. 15-CV-1441 (JMF), 2016 WL 1267796, at *6

(S.D.N.Y. Mar. 30, 2016) (dismissing case for lack of subject

matter jurisdiction pursuant to Section 1252(a)(5) because

plaintiff’s challenge “constitutes an indirect challenge to his

order of removal”); Mamadjonova v. Barr, No. 19-CV-1317 (VLB),

2019 WL 6174678, at *6 (D. Conn. Nov. 20, 2019) (“[A]n

adjustment-of-status challenge . . . which seeks to change

[petitioner’s] status from illegal and removable to legal and


                                    3
 Case 1:20-cv-00821-KAM Document 3 Filed 06/23/20 Page 4 of 4 PageID #: 72



non-removable, is exactly the kind of challenge that constitutes

an indirect challenge to an order of removal.”).

           Here, petitioner’s requests, i.e. that this court

direct USCIS to accept for filing his motion to re-

open/terminate removal proceedings and order his adjustment of

status to Lawful Permanent Resident, constitute indirect

challenges to his removal order.        Accordingly, this court does

not have jurisdiction over the petition, as the only possibility

for judicial review lies with the appropriate court of appeals.

                               CONCLUSION

           For the foregoing reasons, the petition is dismissed.

The court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal from this order would not be taken in good faith and

therefore in forma pauperis status is denied for the purpose of

any appeal.   Coppedge v. United States, 369 U.S. 438, 444-45

(1962).   The Clerk of Court is respectfully directed to enter

judgment dismissing the action, close this case, mail a copy of

this Order and the judgment to the pro se petitioner and note

service on the docket.

SO ORDERED.

                                                  /s/
                                         KIYO A. MATSUMOTO
                                         United States District Judge


Dated:    June 23, 2020
          Brooklyn, New York


                                    4
